Citation Nr: 1607361	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a disability rating greater than 30 percent for the cervical spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1981 to August 1981 and on active duty from November 1990 to August 1991.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  In June 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file. 

The Board notes that the Veteran's attorney revoked her representation of the Veteran prior to certification of the appeal and the Veteran has not appointed new representation.  See 38 C.F.R. § 20.608 (2015). 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the record shows that the Veteran has not worked during the appeal period, and the Veteran reported that he is unable to work due to his cervical spine disability symptoms.  See June 2015 Board hearing transcript at p. 6.  Thus, TDIU has been reasonably raised by the record as a component of this appeal and is before the Board at this time.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's cervical spine disability is manifested by no worse than pain, pain on motion, stiffness, cramping, spasms, arthritis shown by x-ray findings, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and muscle spasm or guarding of the cervical spine resulting in abnormal spinal contour. 

2.  Forward flexion of the cervical spine of 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown. Associated neurological findings have also not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating greater than 30 percent for the service-connected cervical spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5242, 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in September 2013, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in October 2013, and the examiner conducted a medical examination and provided sufficient information regarding the Veteran's cervical spine manifestations such that the Board can render an informed determination.  The Board acknowledges that the Veteran testified that he thinks that this neck pain has gotten worse since the October 2013 VA examination.  See June 2015 Board hearing transcript at p.6.  The Veteran explained that he is "constantly cramping" and that he "can't do the things he used to do."  The Board notes that there is no lay report or medical evidence to indicate specific symptoms or worsening of symptoms that were not already considered in the prior VA examination.  Therefore, remand for a new examination is not warranted.  The Board finds that the October 2013 VA examination in conjunction with the other medical and lay evidence is adequate for rating purposes. 

With respect to the June 2015 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's treatment history and current symptoms.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has the Veteran identified any prejudice in the conduct of the hearing.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's cervical spine disability is currently evaluated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  The Veteran contends that this disability rating does not accurately depict the severity of his cervical spine disability.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Formula, a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The record shows cervical spine arthritis shown by x-ray findings.  See October 2013 VA examination.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The cervical vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45.  

The Veteran is competent to report his cervical spine symptoms, and the Board finds that these reports as to symptoms during the appeal period are credible.  During the entire appeal period, the Veteran has complained of cramping and pain on motion of the neck.  See e.g., October 2013 VA examination; June 2015 Board hearing transcript.  There is also objectively measured limitation of motion of the neck during the appeal period.  See October 2013 VA examination.  Therefore, evaluation of the Veteran's cervical spine arthritis depends on the extent of functional impairment of the cervical spine's motion.

During the entire appeal period, the objective evidence shows objective limitation of forward flexion of the cervical spine of at worse 20 degrees, and objective evidence of pain at 20 degrees is shown.  See October 2013 VA examination.  Muscle spasm or guarding of the cervical spine resulting in abnormal spinal contour is also shown.  Id.  There was no additional limitation due to the Deluca factors, including due to stiffness, swelling, and pain on motion, even with repetitive motion.  See October 2013 VA examination.  The Board notes that the Veteran has denied flare-ups of his cervical spine symptoms during the appeal period.  See October 2013 VA examination; June 2015 Board hearing transcript at p. 3-5.  Further, no incapacitating episodes due to the cervical spine disability are shown during the appeal period.  Id.  Given that the objective evidence shows measured forward flexion limited to at most 20 degrees when considering pain on motion, and muscle spasm or guarding of the cervical spine resulting in abnormal spinal contour is shown, the criteria for a 20 percent rating under the General Formula for spine disabilities are met for the entire appeal period.  However, as the Veteran has already been receiving a 30 percent rating for the cervical spine disability, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  

For these reasons, the criteria for a disability rating greater than 30 percent for the entire appeal period for the cervical spine disability have not been met or approximated, and therefore an increased rating is denied.  See 38 C.F.R. § 4.71a, DCs 5003 and 5242.  

No objective neurological abnormality, including radiculopathy or bowel or bladder impairment, is shown during the appeal period.  See e.g., October 2013 VA examination (stating that there is no neurological impairment associated with the cervical spine disability).  Therefore, a separate rating for an objective neurological abnormality associated with the lumbar spine disability is not warranted.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note (1).

At no point during the applicable rating period have the criteria for a rating higher than 30 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that a rating higher than 30 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected cervical spine disability, which is manifested by pain, pain on motion, stiffness, cramping, spasms, arthritis shown by x-ray findings, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and muscle spasm or guarding of the cervical spine resulting in abnormal spinal contour.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently evaluated for a cervical spine disability, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; forehead and scalp laceration scar associated with TBI residuals, rated as 30 percent disabling; TBI residuals, rated as noncompensable prior to September 25, 2014, and as ten percent disabling from September 25, 2014; and, chronic eye condition associated with migraine headaches, rated as noncompensable.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  There is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition or to a condition that is currently on appeal and addressed in a separate decision.  Further, the Veteran has at no point during the current appeal indicated that his service-connected cervical spine disability results in further disability that is not already contemplated by the disability rating for each of his service-connected disabilities when looked at in combination with his other service-connected disabilities.  

ORDER

Entitlement to a disability rating greater than 30 percent for the cervical spine disability for the entire appeal period is denied.


REMAND

Because the issue of entitlement to TDIU has been inferred as a component of the claim for increased compensation for the cervical spine disability, the Veteran should be provided with appropriate notice, and be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Board notes that the medical evidence indicates that the Veteran's psychiatric symptoms at least in part impact his ability to secure and maintain employment.  See e.g., September 2014 VA psychiatric examination.  Therefore, the matter of TDIU is intertwined with the appeal for entitlement to service connection for a psychiatric disorder, which has been addressed in a separate Board remand.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. After completing the above development, schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting.  

3. Thereafter, adjudicate the matter of TDIU, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of TDIU is intertwined with the appeal for entitlement to service connection for a psychiatric disorder, (docket 11-13 411), which has been addressed in a separate Board remand.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


